Pannell, Judge.
Where, as in the instant case, a purported, although for many reasons a fatally defective, answer to a summons of garnishment has been filed by the garnishee within the time required by law, and such answer, as shown on the face of the record, remains untraversed and undisposed of, it should be first dismissed or otherwise disposed of before a judgment by default can be properly taken. Accordingly, the court did not err, at the same term upon discovering that such an answer had been filed in time, in setting aside the verdict and judgment by default, in order that the garnishment case might be legally disposed of. Dannenberg Co. v. Adler-May Co., 137 Ga. 111 (72 SE 906); Brown Realty Co. v. Joel Hunter & Co., 44 Ga. App. 146 (160 SE 681); Anderson v. Fulton County Home Builders, 147 Ga. 104 (92 SE 934); Aycock v. Royal Ins. Co., Ltd., 46 Ga. App. 299 (167 SE 551).

Judgment affirmed.


Bell, P. J., and Jordan, J., concur.